Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “removing the first gate insulating layer at the second region, and the third region; forming a second gate insulating layer on the substrate only at the second region, wherein the first gate insulating layer is thicker than the second  gate insulating layer; forming a third gate insulating layer on the substrate at the third region, wherein the second gate insulating layer is thicker than the third gate insulating layer; and forming metal gates, on the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer”; and of claim 13 stating “removing the dummy gate layer in the dummy gate structures to expose the charge storage layer at the first region, the second region, and the third region; removing the charge storage layer at the second region, and the third region; forming a second gate insulating layer on the substrate only at the second region, wherein the charge storage layer as a first gate insulating layer is thicker than the second gate insulating layer; forming a third gate insulating layer on the substrate at the third region, wherein the second gate insulating layer is thicker than the third gate insulating layer; and forming metal gates, on the charge storage layer, the second gate insulating layer, and the third gate insulating layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894